Name: Commission Regulation (EEC) No 503/87 of 17 February 1987 amending Regulation (EEC) No 1782/80 as regards certain textile products originating in the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: Africa;  trade;  leather and textile industries;  European construction
 Date Published: nan

 20 . 2. 87 Official Journal of the European Communities No L 51 / 13 COMMISSION REGULATION (EEC) No 503/87 of 17 February 1987 amending Regulation (EEC) No 1782/80 as regards certain textile products origi ­ nating in the Arab Republic of Egypt on the basis of administrative cooperation between the Community and the Arab Republic of Egypt ; Whereas this administrative cooperation has been extended to certain additional textile products (categories 2, 4 and 20) originating in Egypt ; whereas it is therefore appropriate to amend Regulation (EEC) No 1782/80 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2819/79 (3), the period of validity of which was last amended by Regu ­ lation (EEC) No 3980/86 (4), makes imports of certain textile products originating in certain non-member coun ­ tries subject to Community surveillance ; Whereas, by Regulation (EEC) No 1782/80 0, as amended by Regulation (EEC) No 3981 /86 (*), the Commission established Community surveillance of imports of cotton yarn (category 1 ) originating in Egypt, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1782/80 are replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro- ' bean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1987. For the Commission Willy DE CLERCQ Member of the Commission (&gt;) OJ No L 35, 9 . 2. 1*82, p . 1 . o OJ No L 113, 30 . 4. 1986, p . 1 . O OJ No L 320, 15 . 12. 1979, p . 9 . O OJ No L 370, 30 . 12. 1986, p . 21 . O OJ No L 174, 9 . 7. 1980, p . 16 . Ã 6) OJ No L 370, 30 . 12. 1986, p . 25 . No L 51 / 14 Official Journal of the European Communities 20 . 2. 87 ANNEX 'ANNEX I Category OCT heading No NIMEXE code(1987) Description Units 1 55.05 55.05-13, 19 , 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83 , 85, 87 Cotton yarn, not put up for retail sale tonnes 2 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 68 , 69, 70, 71 , 73 , 75, 76, 77, 78 , 79, 80 , 81 , 82, 83 , 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98 , 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics tonnes 2a) 55.09 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59 , 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88 , 89 , 90, 91 , 92, 93, 98 , 99 a) of which other than unbleached or bleached / 4 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 A II b) 4 mm) 11 22 33 44 60.04-19, 20, 22, 23, 24, 26, 39 , 41 , 50, 58 , 69 , 71 , 79, 88 60.05-86, 87, 88 , 89 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, other than knitted or crocheted tonnes ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXE TT  A T.T.FaA Tf) II  BIJLAGE II ANEXO II 1 Exporter ( name , full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No I 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie IIII I 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) l LICENCE D' EXPORTATION (Produits textiles) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination B Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © ( 1 ) 12 FOB Value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name , full address , country) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - Ã , on - le (Signature) (Stamp - Cachet)' (1)s ho w ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In di qu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po id s net. (2 ) In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente.